Not for Publication

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY




 KUNWAR KISHORE ARORA,

               Plain
                                                        Civil Action No. 19-10562
 V.
                                                          OPINION & ORDER
 TODD C. BARRETTA & ELIZABETH S.
 PAONESSA,

                Defendants.



       Currently pending before the Court is Plaintiff Kunwar Kishore Arora’s motion to remand.

D.E. 2. The Court reviewed the submission in support and opposition,’ and decided the motion

without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons

stated below, Plaintiffs motion is GRANTED, and this case is REMANDED to the Superior

Court of New Jersey.

       I.     BACKGROUND

       On January 17, 2019, Plaintiff filed a Verified Complaint in the Superior Court of New

Jersey, Law Division, Special Civil Part, seeking a summary eviction of Defendants due to their

alleged failure to pay rent. D.E. Notice of Removal, Ex. A, D.E. 1. On February 6, 2019,



  On June 17, 2019, Defendants Todd C. Barretta and Elizabeth S. Paonessa submitted a motion
seeking an extension to time to respond to Plaintiff’s motion to remand and requesting oral
argument. D.E. 3. Although Defendants’ request for an extension of time was granted, D.E. 3,
Defendants never filed a brief in opposition to the motion. However, because Defendants’ motion
for an extension contained legal arguments regarding remand, the Court will also consider
Defendants’ motion for an extension of time in deciding this motion.
Defendant Todd C. Barretta filed a petition for Chapter 13 relief in the Bankruptcy Court for the

District of New Jersey. Notice of Removal ¶ 3. Defendants then removed the matter to this Court

on April 16, 2019, asserting that there is subject matter jurisdiction pursuant to 28 U.S.C.          §   1331,

by virtue of Barretta’s bankruptcy petition, and because there is diversity jurisdiction under 28

U.S.C.   §   1332. Id.   ¶J 6-7.    Plaintiff subsequently filed this motion for remand. D.E. 2.

         H.       LAW & ANALYSIS

         A motion to remand is governed by 28 U.S.C.                 §   1447(c), which provides that removed

cases shall be remanded “[i]f at any time before final judgment it appears that the district court

lacks subject matter jurisdiction.” District courts must have original subject matter jurisdiction to

hear a case. 28 U.S.C.       §     1441(a). The party removing the action has the burden of establishing

that federal jurisdiction exists. Steel Valley Auth.          i   Union Switch & Signal Div., 809 F.2d 1006,

1010 (3d Cir. 1987). This burden is heavy, because removal statutes are “strictly construed and

all doubts should be resolved in favor of remand.” Id.

         Here, Defendants maintain that this Court has federal question jurisdiction pursuant to              §
1331. For removal to be proper under             §   1331, the removçd claims must arise from a “right or

immunity created by the Constitution or laws of the United States.” Concepcion v. CFG Health

Sys. LLC, No. 13-02081, 2013 WL 5952042, at *2 (D.N.J. Nov. 6, 2013); see also 28 U.S.C.                      §
1331 (“The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”). In determining whether a complaint alleges

a federal question, courts are generally guided by the well-pleaded complaint rule. According to

the rule, “a plaintiff is ordinarily entitled to remain in state court so long as its complaint does not,

on its face, affirmatively allege a federal claim.” Concepcion, 2013 WL 5952042, at *2. Plaintiffs

Complaint does not assert a federal claim. Instead, Plaintiff filed a summary proceeding to evict



                                                          2
Defendants for failure to pay rent. Notice of Removal, Ex. A. Accordingly, there is no federal

question jurisdiction on the face of the Complaint. See, e.g., Eubanks i’. Young Women’s christian

Ass   ii,   No. 13-2050, 2013 WL 4781033, at *8 (M.D. Pa. Sept. 5,2013) (“It is well settled law that

federal courts typically lack subject matter jurisdiction over state eviction actions or other landlord-

tenant matters”) (internal quotation omitted).

            Defendants, however, contend that this Court has subject matter jurisdiction because of

Barretta’s bankruptcy petition. Specifically, Defendants argue that this matter involves “core

issues related to or arising out of the bankruptcy” including the status of the automatic stay in

banlcruptcy court and disposition of the lease agreement, which is part of the bankruptcy estate.

Notice of Removal        ¶   3; see also id.   ¶6   (stating that federal jurisdiction exists because the state

court eviction matter “will determine and decide issues related to property of the bankruptcy estate

and the value of creditor’s disputed claims in the bankruptcy case”).

            Bankruptcy jurisdiction, pursuant to 28 U.S.C.        §   1334(b), “extends to four types of title 11

matters: (1) cases ‘under’ title 11; (2) proceedings ‘arising under’ title II; (3) proceedings ‘arising

in’ a case under title 11; and (4) proceedings ‘related to’ a case under title II.” Stoe v. Flahertv,

436 F.3d 209, 216 (3d Cir. 2006). Cases “under” title 11 are the bankruptcy petitions themselves.

Id. This type ofjurisdiction is clearly not applicable here. “A case arises under title 11 if it invokes

a substantive right provided by title 11.” Id. Whether to evict a tenant pursuant to New Jersey law

does not invoke a substantive right provided by title 11. See Woodbridge Or. Prop., LLC v.

Woodbridge Pizza, LLC, No. 09-2050, 2009 WL 2096058, at *4 (D.N.J. July 14, 2009) (stating

that claims “couched in common law contract principles” did not arise under Bankruptcy Code

because “[t]hose claims could have been, and in fact were, asserted outside the context of the

Bankruptcy proceeding”). Accordingly, this type of ban]cruptcy jurisdiction is also not relevant.



                                                           3
Next, “[c]laims that ‘arise in’ a bankruptcy case are claims that by their nature, not their particular

factual circumstances, could only arise in the context of a bankruptcy case.” In re Seven Fields

Dcv. Corp., 505 F.3d 237, 260 (3d Cir. 2007). Plaintiffs summary proceeding to evict Defendants

can obviously exist in state court independent of a bankruptcy proceeding. As a result, this case

also does not invoke “arising in” bankruptcy jurisdiction. See Susqeuhanna Commercial Fin. Inc.

v. Herdocia, No. 06-5 125, 2007 WL 137837, at *3 (ED. Pa. Jan. 16, 2007) (explaining that case

did not arise in title 11 because “[pjlaintiff could certainly allege breach of contract claims against

defendant if [the third-party vendor] were not a debtor in the Texas bankruptcy proceeding”).

       Finally, “a proceeding is ‘related to’ a bankruptcy case if ‘the outcome of that proceeding

could conceivably have any effect on the estate being administered in bankruptcy.” Stoe, 436 F.3d

at 216. The Court, however, need not address whether Plaintiffs Verified Complaint is related to

Barretta’s bankruptcy petition because the petition was dismissed on June 28, 2019, In     i-c     Barrena,

D.E. 51, No. 19-12526 (Bankr. D.N.J. June 28, 2019), and the bankruptcy case was closed on

August 1, 2019, id. at D.E. 55 (Bankr. D.N.J. Aug. 1, 2019). Accordingly, any resolution of

Plaintiffs Verified Complaint will have no effect on the estate, because there is no longer an estate

to be administered in bankruptcy court.2 As a result, the Court does not have jurisdiction under          §
1334(b).

       Defendants contend, in the alternate, that this Court has diversity jurisdiction pursuant to

28 U.S.C.   §   1332. Notice of Removal ¶ 7. To establish diversity jurisdiction pursuant to   §   1332(a),




2
  Defendants also argue that this Court has supplemental jurisdiction over this matter pursuant to
28 U.S.C. § 1367 because the claims raised here form part of the same case or controversy as the
Bankruptcy Court action. Notice of Removal ¶ 8. Because the Bankruptcy matter was dismissed,
the Court will not address this argument. The Court notes, however, that even if supplemental
jurisdiction did exist, it would have allowed Defendants to assert additional claims in the
Bankruptcy matter, not to bring related claims in a separately captioned matter in District Court.
                                                    4
“the party asserting jurisdiction must show that there is complete diversity of citizenship among

the parties and an amount in controversy exceeding $75,000.” Schneller a reL Schneller v. Crozer

Chester Med. Ctr., 387 F. App’x 289, 292 (3d Cir. 2010). Removal is proper “if the district court

finds, by the preponderance of the evidence, that the amount in controversy exceeds” $75,000. 28

U.S.C.   § 1446(c)(2)(B). Although Defendants state that the amount in controversy here exceeds
$75,000, the Verified Complaint indicates that there is only $14,263 in unpaid rent. D.E. 1 at 11.

Indeed, the matter was filed in New Jersey’s Special Civil Part, which is limited to claims of

$15,000 or less. Accordingly, the Court concludes that Defendants have not established, by a

preponderance of the evidence, that the amount in controversy requirement is met. Because the

amount in controversy does not exceed $75,000, diversity jurisdiction is lacking in this instance.

         In sum, this Court lacks subject matter jurisdiction over this matter. Therefore, for the

foregoing reasons, and for good cause shown,

         IT IS on this 24th day of September, 2019

         ORDERED that Plaintiffs motion to remand (D.E. 2) is GRANTED; and it is fUrther

         ORDERED that this matter is REMANDED to the Superior Court of New Jersey, Law

Division, Special Civil Part, Union County; and it is fUrther

         ORDERED that the Clerk of the Court is directed to provide a copy of this Opinion and

Order on Defendants via certified and regular mail; and it is fUrther

         ORDERED that the Clerk of the Court is directed to close this matter.



                                                                        -   /
                                              John Michael Vazquz,’U.1WD.J.




                                                 5
